Opinion by
Mr. Justice McIver,
*614A trial justice having issued his warrant to eject the defendant from premises claimed by the defendant, under section 1819 of General Statutes, the execution of the warrant was stayed by a writ of certiorari and an order of stay, returnable to the next term of the Court of Common Pleas for Clarendon County. Upon hearing the return at such term, Judge Aldrich, the presiding judge, on May 22, made the stay of proceedings permanent, and enjoined the plaintiff'and trial justice from interfering with defendant’s possession until “the possession is decided by this court.” From this order there was no appeal. At Sumter (in the same Circuit), on June 7, on motion, after notice of thirteen days, Judge Aldrich revoked his order passed in open court at Clarendon. At' his home in Barnwell, in another Circuit, on June 19, Judge Aldrich, on motion, without notice, revoked his order of June 7, saying that it had been “signed under a misapprehension of the facts of the case,” and he “reinstated and declared in full force” the order of May 22. On appeal by the parties, respectively, from the orders of June 7 and 19, held,
. 1. That the order of May 22 was final, and notice of appeal *615therefrom not having been taken in time, exceptions thereto could not be considered under an appeal from the order of June 19.
2.That the order of June 19 must be set aside, as it was made without notice, at chambers, and by the Circuit Judge after he had left the Circuit.
8. The final order of May 22, made in open court, could not be vacated at chambers, even in the same Circuit, by the Circuit Judge who granted it, unless, perhaps, such order had been obtained by fraud or misrepresentation, of which there is no evidence here.
Orders of June 7 and June 19 reversed.